STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        A13-1241

Wright County                                                                 Anderson, J.

State of Minnesota,

                      Respondent,

vs.                                                                 Filed: August 6, 2014
                                                                Office of Appellate Courts
Keith Richard Rossberg,

                      Appellant.

                              ________________________


Lori Swanson, Attorney General, Karen B. Andrews, Assistant Attorney General, Saint
Paul, Minnesota; and

Thomas N. Kelly, Wright County Attorney, Buffalo, Minnesota, for respondent.

Cathryn Middlebrook, Chief Appellate Public Defender, Rochelle R. Winn, Assistant
State Public Defender, Saint Paul, Minnesota, for appellant.

                              ________________________

                                      SYLLABUS

       1.     The district court erred by admitting Spreigl evidence without identifying a

precise disputed fact to which it was relevant, but the error was harmless.

       2.     The passage of time did not render evidence of the appellant’s relationship

with the victim irrelevant.




                                             1
       3.     The appellant failed to show that any error in admitting hearsay evidence of

the victim’s statements to the police affected his substantial rights.

       4.     The appellant’s pro se claims do not entitle him to relief.

       Affirmed.

                                        OPINION

ANDERSON, Justice.

       This is appellant Keith Rossberg’s direct appeal from his conviction for first-

degree premeditated murder, see Minn. Stat. § 609.185(a)(1) (2012), for killing Devan

Hawkinson. Rossberg claims that he is entitled to a new trial because the district court

admitted evidence of his past conduct and relationship with Hawkinson. Rossberg argues

that the evidence was irrelevant and that it violated the Confrontation Clause because it

included testimonial statements that Hawkinson made to the police before his death.

Rossberg also raises a variety of other claims in his pro se briefs. Because any error in

admitting the evidence was harmless and none of Rossberg’s pro se claims merit relief,

we affirm.

                                              I.

       Before Hawkinson was murdered, he and Rossberg were friends for many years.

They lived close to each other in Annandale and Rossberg spent much of his time at

Hawkinson’s trailer home. In early 2006 Hawkinson introduced Rossberg to D.T., who

had grown up nearby and recently moved back to the area. Rossberg and D.T. began a

romantic relationship and D.T. moved in with Rossberg.




                                              2
       D.T. moved out in 2008 and began renting a room in Hawkinson’s trailer, though

she remained romantically involved with Rossberg. Hawkinson’s friends and neighbors

believed that D.T. was engaged in a “love triangle” with Rossberg and Hawkinson. In

any case, the relationship between D.T. and Hawkinson upset Rossberg.

       In September 2008, D.T. called the police to report that Rossberg might be

suicidal. When the police responded, Rossberg was not suicidal but said that he was

angry because he had caught D.T. cheating on him with Hawkinson. Later that night, the

police received a 911 call from Hawkinson’s phone. An officer went to Hawkinson’s

trailer and D.T. told him that Rossberg had been pounding on the door while she and

Hawkinson were inside. The officer found Rossberg and sent him home. According to a

neighbor this was not an isolated incident; Rossberg frequently came to Hawkinson’s

trailer and banged on the doors and windows if D.T. and Hawkinson did not let him in.

       Rossberg was often angry about the situation with D.T. and Hawkinson. He told

his son that he would “beat the shit out of” Hawkinson or “fuck him up” if he got too

close to D.T. In October, while drinking with a friend, he asked for help beating up

Hawkinson and asked to borrow the friend’s machete to kill Hawkinson. The friend

dismissed this as “drunk talk,” but a police officer heard about the threats and checked in

on Hawkinson a few days later. Hawkinson said he was afraid that Rossberg might hurt

him, possibly with one of his many guns.

       While D.T. was living with Hawkinson, Hawkinson’s friends and neighbors saw

him with black eyes on several occasions. Once, Hawkinson said that Rossberg had

“smacked” him after looking in a window and seeing him being “aggressive” with D.T.


                                            3
Another time, Hawkinson acted embarrassed and said he had gotten a black eye falling

down. Rossberg said he had “bop[ped]” Hawkinson because of how he treated D.T.

        Late one night in November 2008, Hawkinson called the police and reported that

Rossberg was pounding on his door.        Rossberg left before the police arrived, but

Hawkinson and D.T. said they did not want him to come back that night, so the police

found Rossberg at home and told him to stay away. The next evening, Hawkinson called

the police again because Rossberg was back and was yelling at him and D.T. Hawkinson

was particularly concerned this time because Rossberg had entered the trailer even

though Hawkinson thought the door was locked.           According to D.T. and one of

Hawkinson’s friends, Rossberg knew where Hawkinson hid a spare key to his trailer.

Hawkinson again said that he wanted the police to make sure that Rossberg did not come

back.    The police found Rossberg in his trailer and told him to stay away from

Hawkinson for the night.

        About a month later, in mid-December 2008, D.T. again called the police to say

that Rossberg might be suicidal, this time because she thought she had heard a gunshot

from inside his trailer. After getting Rossberg’s permission to search his trailer, the

police found a loaded .22-caliber pistol under a pillow on the couch. The officer who

found the gun was unable to tell if it had been fired recently. The officer talked to

Rossberg, determined that he was not suicidal, and took no further action.

        D.T.’s former husband began visiting her in August 2009. Once, while the former

husband was with D.T. and Hawkinson in Hawkinson’s trailer, Rossberg began pounding

on the door and yelling at them. Hawkinson warned the former husband not to go outside


                                            4
and to watch out for Rossberg because he owned guns. The next spring, D.T. moved

away to live with her former husband. Rossberg remained upset at Hawkinson. That fall,

he told a friend that he wanted to shoot Hawkinson with his .22.

      On March 20, 2011, D.T. called Hawkinson to tell him that things were not

working out with her former husband and to ask about renting the room in his trailer

again. Hawkinson was happy and excited that D.T. was coming back and shared the

news with his friends. Rossberg, by contrast, was sad and complained to his cousin that

the situation with D.T. made him dislike Hawkinson.

      On March 25, Rossberg called the police and reported that someone had broken

into his trailer and stolen his loaded .22-caliber pistol. He said that he had dead-bolted

his door, walked to town, and returned to find the door open. The officer saw pry marks

on the door and doorframe but thought that the damage looked too minor for a dead-

bolted door that had been forced open. Rossberg asked whether he would be liable if

anyone was hurt or robbed with his gun, which the officer found unusual. The officer

also found it unusual that Rossberg was able to recite the missing gun’s serial number

from memory despite not having any documentation for it. After speaking to the police,

Rossberg went to see his cousin. He acted nervous and repeatedly mentioned that his gun

had been stolen. He also brought up D.T. and Hawkinson, called them names, and got

angrier as he talked about them. He said he was tired of the situation and was planning to

move away.

      Later the same evening, the daughter of one of Hawkinson’s neighbors stepped

outside her parents’ house to make a phone call and saw Rossberg arguing with


                                            5
Hawkinson in front of Hawkinson’s trailer. Someone in another neighbor’s house heard

loud, confrontational yelling coming from Hawkinson’s trailer.        The next morning,

Hawkinson’s neighbors saw Rossberg walk to Hawkinson’s trailer twice. The second

time, Rossberg stood in Hawkinson’s driveway, looked toward the trailer for a few

minutes, and then walked away.        The morning after that, March 27, Hawkinson’s

neighbor again saw Rossberg twice walk toward Hawkinson’s trailer, stop, look at it, and

then walk away.

      That afternoon, one of Hawkinson’s friends went to Hawkinson’s trailer to have

coffee and watch television, as was his routine. He found the door locked and ringed in

soot and heard a smoke or fire alarm going off inside. When emergency responders

arrived, they found Hawkinson dead and partially burned, sitting in a chair in the living

room. The burners on the stove were open, releasing gas into the trailer. The fire

marshal determined that the fire that burned Hawkinson’s body had started in newspapers

piled at his feet and had gone out before the gas was turned on, because otherwise the gas

would have ignited.     The fire marshal also found an extinguished candle on the

countertop near the stove and concluded that if it had been lit when the burners were

opened, it must have gone out before enough gas built up to ignite.

      The medical examiner found six small entrance wounds in the back of

Hawkinson’s head and several bullet fragments inside. She concluded that Hawkinson

was killed by the gunshots before being burned. The wounds and bullet fragments were

consistent with a .22-caliber gun, and the police found six spent .22-caliber shell casings




                                            6
around Hawkinson’s body. Those casings were fired from the same gun as spent casings

that the police later found in Rossberg’s trailer.

       The police found two handwritten notes in Hawkinson’s trailer. They read, “I’ll

Get you! ByE!” and “Your Dead! Bye!” A bear-like face was drawn on each note and

Rossberg’s son said that Rossberg drew similar faces on notes to him. A forensic

document examiner concluded that Rossberg “probably” wrote the notes.

       Several months later, Rossberg was in custody at the Wright County jail. Another

inmate found an envelope addressed “To the Courts” tucked inside a magazine among the

generally accessible reading materials. The envelope contained a handwritten letter

purporting to be from an assassin hired to kill both Hawkinson and Rossberg. The

assassin claimed to have killed Hawkinson and asked for Rossberg to be released so that

the assassin could finish the job by killing him. The document examiner could only

perform a limited analysis of the letter because the handwriting seemed “careless” or

unnatural, but she found “indications” that Rossberg “may have” written it.

       A grand jury indicted Rossberg for first-degree premeditated murder and second-

degree intentional murder. Before his jury trial, Rossberg moved to preclude the State

from offering evidence of his past bad conduct toward Hawkinson because it was

irrelevant. The district court held a hearing, carefully analyzed the proffered evidence,

excluded some incidents and details, and admitted others. Throughout the trial, the court

repeatedly instructed the jury about the limited purposes for which it was to use the

evidence of past conduct. The jury found Rossberg guilty of both counts, and the court




                                               7
convicted him of first-degree premeditated murder under Minn. Stat. § 609.185(a)(1) and

sentenced him to life in prison without the possibility of release.

                                             II.

       Rossberg argues that the district court erred by admitting much of the evidence

about his past bad conduct. To prevail, Rossberg must show that the district court abused

its discretion by admitting the evidence and that the erroneous admission was prejudicial.

See, e.g., State v. Sanders, 775 N.W.2d 883, 887 (Minn. 2009). Because Rossberg does

not assert that admission of this evidence violated his constitutional rights, we consider

any error harmless unless it substantially influenced the jury’s verdict. Id.

       The evidence that Rossberg challenges is “[e]vidence of another crime, wrong, or

act,” Minn. R. Evid. 404(b), which is also known as “Spreigl evidence,” after State v.

Spreigl, 272 Minn. 488, 139 N.W.2d 167 (1965). This kind of evidence may not be used

to prove that a person acted a certain way because he or she had a certain character.

Minn. R. Evid. 404(b). It may, however, be admissible to prove other things, like

whether a person had a motive or opportunity to act a certain way, or planned or prepared

to do something. Id. Even then, its admission is subject to certain conditions. Id.

       Within this class of evidence of other bad acts, we have distinguished traditional

“collateral” Spreigl evidence, which concerns “an unrelated crime against another

person,” not the present victim, from “evidence that illuminates the history of the

relationship between an accused and a victim.” State v. McCoy, 682 N.W.2d 153, 159,

161 (Minn. 2004) (emphasis added) (internal quotation marks omitted). The district court

expressly admitted some evidence as “Spreigl evidence”—meaning the first type—and


                                              8
some as “relationship evidence”—meaning the second—and Rossberg makes different

challenges to each. Accordingly, we address Rossberg’s arguments separately.

                                            A.

       The evidence that the district court admitted as collateral Spreigl evidence was

testimony about the 911 call from December 2008, in which D.T. reported thinking that

Rossberg might be suicidal because she had heard a gunshot in his trailer. One of the

requirements for admitting Spreigl evidence is that the district court “must identify the

precise disputed fact to which the Spreigl evidence would be relevant.” Angus v. State,

695 N.W.2d 109, 120 (Minn. 2005).         In this case, the district court explained that

testimony about the 911 call was relevant to “whether or not Mr. Rossberg committed

this crime, and was in possession of the weapon used in the commission of this crime.”

Rossberg argues that the district court’s explanation failed to identify a “precise disputed

fact.” We agree.

       The first part of the district court’s statement—“whether or not Mr. Rossberg

committed this crime”—simply states the ultimate issue of guilt; it does not identify a

“precise disputed fact.” The second part—“whether or not Mr. Rossberg . . . was in

possession of the weapon used in the commission of this crime”—does identify a specific

fact, but not one that was in dispute. Rossberg did not deny that he reported that his gun

was stolen a few days before Hawkinson’s murder, necessarily implying that he had

previously possessed it. The State suggests that the testimony about the 911 call was

relevant to the alleged fact that Rossberg “discharg[ed] the weapon in response to a

confrontation with [D.T.].” But we review “whether the . . . rationale cited by the district


                                             9
court provides a proper basis upon which to admit the . . . evidence,” State v. Fardan,

773 N.W.2d 303, 317 (Minn. 2009) (emphasis added), and the district court referred only

to whether Rossberg “was in possession of the weapon” and said nothing about

discharging the gun. Moreover, the State presented no evidence that Rossberg confronted

D.T. around the time of Hawkinson’s murder, so it is unclear why the alleged fact that

Rossberg once fired the gun after confronting D.T. would be relevant to whether he shot

Hawkinson with the gun. In short, because the “precise disputed fact[s]” identified by the

court were either not precise or not disputed, they did not support admission of Spreigl

evidence about the 911 call.

      Even so, the district court’s error does not entitle Rossberg to a new trial, because

there is no “reasonable possibility that the wrongfully admitted evidence significantly

affected the verdict.” State v. Ness, 707 N.W.2d 676, 691 (Minn. 2006). At the outset,

we note that the court minimized the risk of prejudice by carefully and repeatedly

instructing the jury not to find Rossberg guilty based on his past conduct. Cf. Fardan,

773 N.W.2d at 320 (explaining that generally “[t]he jury is presumed to have followed

such instructions”). And to the extent the incident suggested anything about Rossberg

having a violent character, the violence was toward himself, not Hawkinson. In addition,

the testimony about the 911 call was not central to the State’s case. The State mentioned

the incident only as a single minor piece of the puzzle that was the ongoing relationship

between Rossberg, D.T., and Hawkinson.

      More critically, the other evidence of Hawkinson’s guilt was overwhelming:

Rossberg made a specific threat to shoot Hawkinson with his .22-caliber pistol; the gun


                                           10
disappeared just days before it was used to kill Hawkinson; Rossberg acted suspiciously

when reporting the gun stolen; Rossberg repeatedly told his cousin that the gun had been

stolen while ranting about Hawkinson and D.T.; Rossberg probably wrote threatening

notes and left them in Hawkinson’s trailer; witnesses saw Rossberg arguing with

Hawkinson shortly before Hawkinson was killed; witnesses saw Rossberg approach

Hawkinson’s trailer around the time Hawkinson was killed; witnesses saw Rossberg

repeatedly walk out to look at Hawkinson’s trailer from a distance while the fire was

likely burning inside and the gas was turned on; the bullet fragments from Hawkinson’s

wounds were consistent with Rossberg’s gun; the shell casings from the scene of the

murder matched shell casings found in Rossberg’s trailer; and Rossberg might have

written the letter purporting to be from the assassin in an attempt to exculpate himself and

get out of jail. In short, given the other evidence that Rossberg killed Hawkinson, there is

no reasonable possibility that hearing that Rossberg may have shot his gun in his trailer in

2008 significantly influenced the jury’s decision to find him guilty of the murder of

Hawkinson more than 2 years later.

                                            B.

       The district court admitted testimony about the following incidents as evidence of

Rossberg’s relationship with Hawkinson: the two 911 calls from September 2008, in

which D.T. reported that Rossberg might be suicidal and that he was yelling and

pounding on Hawkinson’s door; Rossberg telling his son that he would hurt Hawkinson if

Hawkinson got too close to D.T.; Rossberg’s statements to his friend about wanting to

kill Hawkinson with a machete; Hawkinson’s neighbor seeing Rossberg repeatedly


                                            11
pounding on Hawkinson’s doors and windows; one of Hawkinson’s black eyes and

Rossberg’s admission that he caused it; the two 911 calls from November 2008 about

Rossberg yelling, pounding on Hawkinson’s door, and entering Hawkinson’s trailer; and

Rossberg’s statement in fall 2010 about wanting to shoot Hawkinson with his .22.

Rossberg does not challenge the admission of his 2010 statement about wanting to shoot

Hawkinson, but argues that the rest of the testimony was irrelevant and therefore

inadmissible, largely because it focused on events more than 2 years before Hawkinson’s

murder.

      We use a fact-dependent “balancing process as to time, place, and modus

operandi,” rather than a strict cut-off, to determine when conduct that occurred before a

charged offense is no longer relevant. State v. Washington, 693 N.W.2d 195, 202 (Minn.

2005). Among the factors that we consider is whether “intervening acts tend to bolster

the prior act’s relevance and materiality.” Id. In this case, Rossberg’s acts in 2009 and

2010, in light of the events of those years, make the challenged evidence relevant. In

particular, the evidence from 2008 established the relationship between Rossberg,

Hawkinson, and D.T., which persisted until Hawkinson’s murder. Rossberg continued to

spend much of his time with D.T. at Hawkinson’s trailer until D.T.’s former husband

arrived in the summer of 2009. At that point, Rossberg followed the same pattern of

confrontational behavior that began in 2008 and simply expanded his focus to include the

former husband as well as Hawkinson. Even after D.T. moved away in 2010, Rossberg’s

relationship with Hawkinson remained strained and Rossberg again said he wanted to kill

Hawkinson. Accordingly, Rossberg’s conduct in 2008 was relevant because it provided


                                           12
necessary background and context to the development of the ongoing conflict between

Rossberg and Hawkinson that is central to understanding this case.1 Thus, the district

court did not abuse its discretion by admitting the testimony.

                                            III.

       In addition to the other Spreigl and relationship evidence, the district court

admitted testimony by D.T. and two police officers about two statements that Hawkinson

made to the police in the fall of 2008. The first statement was from October, when an

officer checked on Hawkinson’s welfare after learning that Rossberg had said he wanted

to kill Hawkinson with a knife. Hawkinson reportedly said that he knew that Rossberg

owned guns and was afraid that Rossberg would shoot him. The second statement was

from November, when Hawkinson called the police to report that Rossberg was in his

trailer yelling at him and D.T. Hawkinson reportedly told the officer that he was afraid of

Rossberg, that Rossberg had entered the trailer even though the door was locked, and that

he did not want Rossberg to come back. Rossberg argues that the hearsay testimony

about Hawkinson’s statements was inadmissible because it violated his rights under the

Confrontation Clause and because it was irrelevant. We address each argument in turn.




1
        Rossberg also suggests that some portions of the testimony—he does not
specifically identify which—were irrelevant because they did not actually concern his
relationship with Hawkinson. We acknowledge that the connection between the
relationship and, in particular, the testimony about D.T. reporting that Rossberg might be
suicidal is thin. But in light of the other overwhelming evidence of Rossberg’s guilt, the
error, if any, in admitting that testimony was harmless.


                                            13
                                             A.

       In general, we will not consider a challenge to the admission of evidence “unless

. . . a timely objection or motion to strike appears of record, stating the specific ground of

objection, if the specific ground was not apparent from the context.” Minn. R. Evid.

103(a)(1).   Rossberg did not object specifically under the Confrontation Clause or

specifically mention the Confrontation Clause in his brief to the district court, at the

pretrial hearing on the State’s proffered evidence, or at trial. And it was not “apparent

from the context” that the Confrontation Clause was the “specific ground” for Rossberg’s

challenge. Id. Rossberg challenged “the State’s introduction of any statements by Devan

[Hawkinson] . . . under Rule 807” (emphasis added), and his only argument against

admission of testimony about Hawkinson’s statements focused on Minn. R. Evid. 807,

the residual hearsay exception. Given Rossberg’s exclusive focus on Rule 807, it is

certainly plausible to read his challenge as based only on that Rule, so a Confrontation

Clause challenge was not apparent from the context of the objection. See State v. Brown,

792 N.W.2d 815, 820 (Minn. 2011) (determining whether a claimed ground for an

objection was apparent by considering whether there were other plausible grounds for the

objection in context).

       Even though Rossberg failed to object specifically and preserve his challenge

under the Confrontation Clause, we can still “tak[e] notice . . . of plain errors affecting

substantial rights.” Minn. R. Evid. 103(d); see also, e.g., State v. Williams, 525 N.W.2d

538, 544 (Minn. 1994); cf. Minn. R. Crim. P. 31.02. Under the plain-error standard,

relief is available only if there is “(1) error, (2) that was plain, and (3) that affected the


                                             14
defendant’s substantial rights.” Brown, 792 N.W.2d at 820. If those conditions are met,

we “assess[] whether [we] should address the error to ensure fairness and the integrity of

the judicial proceedings.” State v. Griller, 583 N.W.2d 736, 740 (Minn. 1998).

       In this case, we need not and do not consider whether the district court committed

error or whether any error was plain, because Rossberg has not shown that any violation

of the Confrontation Clause affected his substantial rights and thus he cannot obtain relief

under the plain-error standard. See Minn. R. Evid. 103(d); State v. Goelz, 743 N.W.2d

249, 258 (Minn. 2007) (“If a defendant fails to establish that the claimed error affected

his substantial rights, we need not consider the other factors.”).        An error affects

substantial rights if there is a “reasonable likelihood” that it “substantially affected the

verdict.” State v. Strommen, 648 N.W.2d 681, 688 (Minn. 2002). This “heavy burden” is

not met here. See State v. Tscheu, 758 N.W.2d 849, 864 (Minn. 2008) (quoting Griller,

583 N.W.2d at 741).

       The aspect of the challenged testimony that is most likely to have affected the

verdict is Hawkinson’s reported statement that Rossberg entered his locked trailer. That

fact was significant because it could support an inference that Rossberg had access to a

key to Hawkinson’s trailer, which would explain how Rossberg could have entered

Hawkinson’s trailer to kill him even though Hawkinson’s door was locked when his body

was found.    But such an inference was not necessary, because the State presented

stronger evidence on that same point, in the form of undisputed testimony from D.T. and

one of Hawkinson’s friends that Rossberg knew where Hawkinson hid a spare key. In

light of that testimony, as well as the other overwhelming evidence of Rossberg’s guilt, it


                                            15
is not reasonably likely that the indirect, cumulative evidence in Hawkinson’s statements

to the police substantially affected the jury’s verdict.

                                              B.

       Rossberg also argues that the testimony about Hawkinson telling the police that he

was afraid of Rossberg was irrelevant.             Unlike Rossberg’s challenge under the

Confrontation Clause, this claim was fairly encompassed within Rossberg’s objection to

admission of the testimony “under Rule 807,” because Minn. R. Evid. 807 requires

evidence to relate to a “material fact.” Accordingly, we review it under the harmless-

error standard. See Sanders, 775 N.W.2d at 887.

       A victim’s fear of a defendant can be relevant to the defendant’s guilt if the

defendant raises a defense that turns on the victim’s behavior. See State v. Blanchard,

315 N.W.2d 427, 432 (Minn. 1982). For example, if the defendant claims to have acted

in self-defense, the fact that the victim was afraid of the defendant might bear on whether

the defendant’s account is believable. Id. In the absence of such a defense, however,

“[o]rdinarily, a homicide victim’s state of mind is not relevant to whether the defendant

committed the crime.” State v. DeRosier, 695 N.W.2d 97, 105 (Minn. 2005). Here,

Rossberg did not raise any defense that had anything to do with Hawkinson’s behavior or

state of mind. Therefore, the evidence that Hawkinson was afraid of Rossberg was

irrelevant.

       The district court’s error in admitting the testimony does not require reversal,

however, because it was harmless. Not only was the other evidence of Rossberg’s guilt

overwhelming, but the testimony about Hawkinson being afraid of Rossberg added little


                                              16
to the undisputed testimony that Rossberg had struck, verbally harassed, and threatened

to kill Hawkinson and that Hawkinson had repeatedly sought police assistance to keep

Rossberg away from him. There is no reasonable probability that the additional evidence

that Hawkinson was afraid of Rossberg significantly affected the verdict. See Ness, 707

N.W.2d at 691; see also, e.g., Blanchard, 315 N.W.2d at 433 (holding a similar error

harmless when “[t]he state of mind evidence was merely cumulative” and “there was

overwhelming evidence of defendant’s guilt”).

                                            IV.

       Finally, Rossberg challenges his conviction on several grounds in his pro se

briefs.2 Some of Rossberg’s challenges are based on the evidence of his past conduct and

the alleged Confrontation Clause violation. Because Rossberg’s pro se briefs do not add

anything to his attorney’s arguments on those issues, we reject his challenges in light of

our analysis above. The rest of Rossberg’s challenges consist of factual assertions with

no support in the record and conclusory declarations detached from any legal reasoning.

2
        In particular, we can identify the following claims in Rossberg’s pro se briefs: the
district court judge should have recused herself; the district court judge allowed the
prosecutor to commit misconduct; the prosecutor interviewed witnesses before the trial
without police present; the prosecutor inflamed the jury’s passions or biases; the
prosecutor revealed his personal feelings about Rossberg’s guilt; the State relied on
evidence that was obtained illegally; the testimony about Hawkinson’s statements to the
police violated the Confrontation Clause; the State used evidence of Rossberg’s past
conduct to attack his character and show a propensity to commit crimes; the district court
failed to instruct the jury on how to properly consider the evidence of Rossberg’s past
conduct; Rossberg’s sentence was based on false or unreliable information about his past
conduct; the district court should have sentenced Rossberg for second-degree murder
rather than first-degree murder because it is less serious; Rossberg should have been
given a meaningful opportunity to present a complete defense; and the errors at
Rossberg’s trial, taken cumulatively, were not harmless.


                                            17
Rossberg also makes several legal pronouncements with no explanation of how they

relate to his case. We treat such unsupported claims as waived and do not consider them

“unless prejudicial error is obvious on mere inspection.” Kaehler v. Kaehler, 219 Minn.

536, 537, 18 N.W.2d 312, 313 (1945); accord, e.g., State v. Krosch, 642 N.W.2d 713,

719 (Minn. 2002). Because the only errors that we can discern in Rossberg’s trial were

harmless, Rossberg’s pro se challenges do not entitle him to relief.

                                            V.

       For the forgoing reasons, we affirm Rossberg’s conviction.

       Affirmed.




                                            18